Citation Nr: 9905515	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-28 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver due to medication taken for service-connected residuals 
of fractured cervical spine with traumatic arthritis, spurs 
and calcium deposits.

2.  Entitlement to an increased rating for residuals of 
fractured cervical spine with traumatic arthritis, spurs and 
calcium deposits, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1995 rating 
decision by the Columbia, South Carolina RO which denied 
entitlement to service connection for cirrhosis of the liver 
due to medication taken for service-connected residuals of 
fractured cervical spine with traumatic arthritis, spurs and 
calcium deposits.  This matter also comes before the Board on 
appeal from an April 1997 rating decision by the Columbia, 
South Carolina RO which denied entitlement to a rating 
greater than 30 percent for residuals of fractured cervical 
spine with traumatic arthritis, spurs and calcium deposits.


REMAND

The veteran contends that cirrhosis of the liver resulted 
from medication used for treatment of his service-connected 
cervical spine disability.  He has submitted a statement from 
a VA doctor in support of his claim together with copies of 
pharmaceutical information on ibuprofen, Gemfibrozil and 
Acetaminophen wherein the effects of the noted medications on 
the liver are documented.

The veteran also contends that his service-connected cervical 
spine disability is more disabling than currently evaluated.  
In reviewing the record, the Board notes that the most recent 
VA special orthopedic examination for the purpose of 
evaluating the veteran's service-connected cervical spine 
disability were performed in January 1998.  The examination 
report makes reference to the ranges of motion of the 
cervical spine in degrees and also notes the veteran has 
"significant" neck pain.  However, it does not appear that 
the examiner factored the pain into the limitation of motion 
reported.

In reviewing the report of this examination, it appears that 
the extent of functional disability due to pain is not 
adequately portrayed in accordance with the directives of the 
United States Court of Veterans Appeals (Court) in the 
decision of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
regard it is noted that 38 C.F.R. § 4.40 requires that rating 
of disabilities of the musculoskeletal system reflect 
functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled. 38 C.F.R. §§ 4.45, 4.59.  In 
DeLuca the Court emphasized that a VA rating examination must 
be conducted so as to portray adequately not only the 
identifiable anatomical damage, but also the functional loss 
experienced by the veteran.  The Court specifically pointed 
out that such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca 
specifically requires that the medical examiner should be 
asked to determine whether the back exhibits weakened 
movement, excess fatigability, or incoordination attributable 
to the service-connected cervical spine disability; and, if 
feasible, these determinations should be expressed in terms 
of the degree of additional range of motion loss or 
ankylosis.  Additionally, the medical examiner should be 
asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups.  
This determination should also, if feasible, be portrayed in 
terms of the degree of additional range of motion loss or 
ankylosis.  Although further delay is regrettable, an 
additional VA orthopedic examination is warranted to ensure a 
fully informed decision regarding the veteran's claim.

In view of the forgoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical providers where he has 
received treatment for his service-
connected cervical spine disability  and 
for liver disease since 1997.  After 
obtaining all necessary releases, the RO 
should contact the named medical 
providers and request copies of all 
medical records concerning treatment of 
the veteran's service-connected cervical 
spine disability.

2.  After the above has been completed, 
the veteran should undergo a special VA 
orthopedic examination for the purpose of 
determining the current severity of his 
service-connected cervical spine 
disability.  The claims file must be made 
available to the examiner for review.  
All indicated tests should be 
accomplished.  The orthopedic examiner 
should fully describe any weakened 
movement, excess fatigability and 
incoordination present.  Determinations 
on whether the veteran's neck exhibits 
pain with use should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  All indicated tests 
and x-ray examinations should be 
conducted.  

3.  Arrangements should also be made to 
have the veteran examined by a physician 
familiar with liver diseases in order to 
ascertain the nature and etiology of any 
liver disease present.  The claims folder 
should be made available to the examiner, 
who should thereafter render an opinion 
as to whether it is at least as likely as 
not that the medication used in treatment 
of the cervical spine disorder caused the 
currently diagnosed liver disorder.  
Supporting rationale for the opinion 
should be fully set forth.

4.  Upon receipt of the examination 
report, the RO should review the reports 
to ensure that they are adequate for 
rating purposes.  If not, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

5.  Following the completion of all 
development the RO should review all the 
veteran's claims in light of all evidence 
of record.  Adjudicatory action should be 
taken on the pending claims.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period of time 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 6 -


